Citation Nr: 1100869	
Decision Date: 01/07/11    Archive Date: 01/14/11	

DOCKET NO.  05-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to a total compensation rating based on 
unemployability due to the severity of service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This case was previously before the Board of Veterans' Appeals 
(Board) in January 2009 at which time it was remanded, in 
pertinent part, for further development.  The requested actions 
have been accomplished and the case has been returned to the 
Board for appellate review.  

The record shows that service connection is in effect for PTSD.  
A 30 percent rating has been assigned, effective March 29, 2004, 
the date of receipt of the reopened claim for service connection 
for PTSD.  The Veteran's PTSD is his sole service-connected 
disability.  


FINDINGS OF FACT

1.  Manifestations of the Veteran's PTSD cause him to have 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  The Veteran experiences nightmares and flashbacks about his 
experiences in Vietnam and he takes medication for his 
psychiatric symptomatology.  

3.  The Veteran's PTSD is not productive of severe occupational 
and social impairment.  He has not exhibited symptoms to include 
suicidal ideation, obsessional rituals, impaired impulse control, 
spacial disorientation, or other symptoms indicative of 
occupational and social impairment with deficiencies in most 
areas.  

4.  The Veteran's PTSD is his only service-connected disability.  

5.  The Veteran has nonservice-connected disabilities, to include 
a back disorder, that significantly impact on his ability to 
obtain gainful employment.   

6.  The Veteran's service-connected PTSD alone does not preclude 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but not 
more, for the Veteran's PTSD during the entire appeal period have 
been reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 
2002 and Supp. 2010)) includes enhanced duties to notify and 
assist claimants in developing claims for VA benefits.  VA 
regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The issue with regard to PTSD 
is an initial rating issue, and the Federal Circuit Court has 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  The Board notes that the case has been in appellate 
status for several years and a review of the record shows the 
Veteran has been informed of the types of medical and lay 
evidence that need to be submitted and that are relevant to 
establishing entitlement to increased compensation.   

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help him obtain evidence 
necessary to substantiate his claim.  VA examinations were 
provided the Veteran in 2006, 2007, and 2009.  They were based on 
relevant history and records reviewed, and described the 
Veteran's psychiatric disability in sufficient detail for the 
Board to make an informed decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Outpatient records subsequent to the 
2009 examination have been obtained and associated with the file 
and there is no evidence indicating that there has been a 
material change in the service-connected disorder since the 2009 
evaluation.  38 C.F.R. § 3.327(a).  Additionally, VA attempted to 
obtain records from the Social Security Administration, but was 
informed that medical records associated with the Veteran have 
been destroyed.  

The Board notes that in an August 2010 communication, the Veteran 
stated he had no other information or evidence to submit.  He 
asked that the case be returned to the Board for further 
appellate consideration as soon as possible.  The Board also 
acknowledges that the Veteran requested another examination with 
a different examiner because he stated "the last exam he focused 
on my after service life and did not pay attention to what 
happened to me in Vietnam.  I wish to have this issue evaluated 
under the new PTSD criteria also."  In this regard, the Board 
notes that increased evaluations are based primarily on the 
current level of impairment, although due consideration is given 
to the history of the disorder.  That history has been reflected 
in the several examinations the Veteran has already been 
accorded, including ones in 2006 and 2007, as well as the one in 
2009.  Additionally, VA outpatient records have been reviewed and 
they contain sufficient information with regard to the history of 
the Veteran's disability.  The Board assures the Veteran his 
disability has been considered under the most recent rating 
criteria with regard to rating psychiatric disorders.  If he is 
referring to new PTSD criteria, the most recent information with 
regard to diagnosing PTSD pertains to granting service connection 
for the disorder and that has already taken place in the 
Veteran's situation.  

Accordingly, the Board finds all necessary notification and 
development has been accomplished, and therefore, appellate 
review may proceed at this time.  Hence, no further notice or 
assistance to the Veteran is required to fulfill the VA's duties 
to assist and notify him in the development of his claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 1384 (Fed. 
Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Higher Rating for PTSD

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

If the disability has undergone different and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending, staged ratings may be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the Veteran has been assigned a 
30 percent rating for his PTSD for the entire appeal period, from 
the date of the effective date of the award of benefits, that 
being March 29, 2004.  

The criteria for rating the Veteran's disability are set forth in 
a general rating formula for evaluating psychiatric disabilities.  
See 38 C.F.R. § 4.130.  

Pursuant to the general rating formula, a 30 percent rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, and 
a conversation normal), due to some symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The next higher rating of 70 percent is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  Suicidal ideation; 
obsessive rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near continuous 
panic or depression, affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to social circumstances 
(including work or work-like setting); and inability to establish 
and maintain effective relationships. 

A 100 percent schedular rating is provided for total occupational 
and social impairment, due to such symptoms as:  Gross impairment 
of thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, or own occupation, or own name.  
38 C.F.R. § 4.125-4.130.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
4th Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, for example, Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation to be assigned; rather, the GAF 
score is to be considered in light of the actual symptoms of the 
disorder, which provide the primary basis for the rating to be 
assigned.  See 38 C.F.R. § 4.126(a).

GAF scores between 51 and 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting), or any serious impairment of social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  

The Board also notes the criteria set forth in the rating formula 
for mental disorders cited above do not constitute an exhaustive 
list of symptoms but rather are examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the several 
claim folders.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
disclose in detail all the evidence submitted by the Veteran or 
on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does not 
have to discuss the issues of evidence).  The analysis below 
focuses on the most salient and relevant evidence, and on what 
this evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board discuss its reasons for objecting evidence 
favorable to the Veteran).  

In weighing the medical evidence of record, the Veteran's 
statements, and other pertinent information, the Board concludes 
that the evidence most nearly supports the assignment of a 50 
percent disability rating and no more.  Also, the disability has 
not significantly changed during the appeal period and, as such, 
a uniform evaluation of 50  percent is warranted.  See Fenderson 
and Hart, supra.  The GAF scores during the appeal period have 
primarily ranged from the mid forties to the low fifties, and 
this is suggestive of a significant degree of occupational and 
social impairment.  The Veteran has been taking medication on a 
regular basis for his psychiatric symptomatology and he 
experiences a number of symptoms commonly associated with PTSD.  
Accordingly, the Board finds a preponderance of the evidence 
supports the assignment of a 50 percent disability rating for the 
appeal.  

The Board notes that the pertinent evidence of record includes 
the report of a PTSD screening evaluation in August 2004.  At 
that time the Veteran was described as neatly dressed, well 
groomed, and cooperative.  He was easily engaged.  Speech was 
normal in rate, volume, tone and rhythm.  Mood was depressed and 
affect was blunted.  However, thoughts were clear and goal-
directed.  He was not delusional, suicidal or homicidal.  He 
reported having had homicidal thoughts toward others when 
severely anger.  However, he stated he would not act on these 
thoughts.  He was properly alert and oriented.  Concentration was 
intact and memory was also intact.  Insight and judgment were 
described as good.  It was noted he had just been released from 
prison in the past few months and was currently living with his 
mother.  He stated his family was supportive, although he was 
having a difficult time adjusting to life out of prison.  He 
stated he had not been able to find a job.  He was given a GAF 
score of 40.  

Other pertinent evidence includes the report of a VA psychiatric 
examination accorded the Veteran in August 2006.  The claims file 
was reviewed by the examiner.  Notation was made that the Veteran 
reported a 30-year history of prison for various crimes.  He also 
admitted to a history of polydrug abuse.  The Veteran had been 
living with a female friend for about the past two years.  The 
Veteran stated that he married once and divorced in 1978.  He had 
one adult child from that marriage and had limited contact with 
that person.  He trusted very few people and had few friendships 
in the years since discharge from the service.  Reference was 
made to a number of surgeries in the past, including three 
periods of bowel obstruction in 1995 and periods of right and 
left inguinal hernias.  Reference was also made to hepatitis C 
and chronic back pain.  

Currently, the Veteran was properly oriented.  Content of 
functioning was intact.  Insight was fair, while concentration 
and memory appeared normal.  The Veteran was described as 
pleasant and cooperative with good eye contact.  His speech was 
appropriate.  He appeared to participate fully in the interview 
process.  He denied suicidal ideation but admitted to some 
passive homicidal thoughts with no plans, means, or attempt to 
harm himself or others.  

Following examination the Veteran was given Axis I diagnosis of:  
Chronic, mild PTSD; alcohol abuse; and polysubstance abuse, in 
remission.  He was given an Axis II diagnosis of personality 
disorder, not otherwise specified, with antisocial traits.  He 
was given a GAF score of 49.  The examining psychologist noted 
that the Veteran was continuing to experience a number of PTSD 
symptoms on a regular basis.  The symptoms appeared to be mild to 
moderate in severity and chronic in nature.  The Veteran had been 
receiving continuing psychiatric care for the past year at a VA 
outpatient clinic and was attending bimonthly counseling sessions 
at a local Vet Center.  The long-term prognosis was described as 
"guarded."

The Veteran was accorded another psychiatric examination by VA in 
May 2007.  The claims file was reviewed by the examiner.  It was 
noted that the Veteran had not been hospitalized for any physical 
health or mental health problems since the previous evaluation in 
March 2007.  The Veteran's principal complaint at the present 
time was back pain which affected his performance at work.  

On mental status examination the Veteran was described as alert, 
oriented, and easily engaged.  Speech was coherent and he gave no 
evidence of a thought disorder.  He knew details of recent events 
in the local and national news.  He stated that sometimes he 
heard a voice in his head telling him to harm others, but this 
did not happen very often and he had never acted on it.  The 
Veteran also referred to visual hallucinations, although he 
sometimes "sees things in the clouds when you look at them 
closely."  He denied any suicidal ideation but admitted that he 
had had thoughts about harming others when they would irritate 
him like "in road rage."  He stated he had never acted on those 
thoughts.  He was continuing to experience some depression and 
anxiety and was receiving treatment at the Vet Center and a local 
VA outpatient clinic.  He was receiving both psychotropic 
medication and psychotherapy.  He stated that medication and 
counseling were beneficial.  

After release from prison, he worked at Coca-Cola on the assembly 
line for 14 months, but had to quit because of impaired 
performance secondary to back pain and arthritis in the hands 
which did not allow him to work quickly enough to meet the 
standards of the company.  He had not worked since December 2005.  
He reported having a daughter in Fort Worth and a grandson, and 
he stated he had good support from them and he described his 
relationships with them as good.  He stated that since he stopped 
working, he spent his time at home managing his medical problems, 
reading, watching television, and visiting with his family.  He 
stated that he and his girl friend attended church every week and 
he kept his appointments at the VA clinics and the Vet center. 

The examiner stated the Veteran continued to report symptoms of 
PTSD, including nightmares at least twice a month.  He also 
dreamed about the loss of friends from high school.  He reported 
experiencing flashback episodes when hearing loud noises as in 
recent thunder storms.  He also complained of mood changes, 
anxiety, depression, and reported that he tried not to think 
about Vietnam.  

Following examination, the examiner gave Axis I diagnoses of:  
Chronic, mild PTSD; alcohol abuse, by history; polysubstance, by 
history.  The Veteran was given an Axis II diagnosis of 
personality disorder, not otherwise specified, by history.  He 
was given a GAF score of 49.  

The examiner stated that review of the records indicated the 
Veteran was compliant with treatment regimens suggested by VA and 
met regularly with a counselor at the Vet Center to address 
issues of PTSD, depression, and anxiety.  The Veteran's symptoms 
were described as not appearing to be likely to improve in the 
immediate future.  The examiner noted the Veteran himself did not 
believe he was able to work because of back pain and pain in his 
hand.  

Additional pertinent evidence includes the report of a VA 
psychiatric examination accorded the Veteran in March 2009.  The 
claims file was reviewed by the examiner.  Reference was made to 
the aforementioned examinations.  It was noted that the Veteran 
experienced multiple significant pre-military traumas.  He 
witnessed domestic violence repeatedly and was even shot in the 
abdomen on one occasion by someone with a rifle.  He also had a 
pre-military history of the use of alcohol and at least 
experimentation with marijuana.  

The Veteran described stressors that happened to him in Vietnam 
to the examiner.  It was noted that he continued to meet the 
exposure criteria required for a diagnosis of PTSD.  

With regard to current symptoms of PTSD he referred to flashbacks 
and nightmares.  He also described his focus and concentration as 
not being very good.  He stated that he stayed at home and did 
not go out much.  He continued to live with a female friend and 
reported that he felt stressed out trying to make ends meet.  He 
also described irritability with anger outbursts.  He described 
his mental health symptoms as severe.  At times he seemed to 
attribute the lack of working to his physical symptoms, but he 
also argued that his mental disability played a significant role 
and that he could not work because of his PTSD.  

With regard to his long time prison sentence of some 21 years, 
the Veteran stated it was "worse than Vietnam."  However, the 
Veteran later concluded that his prison experience was "nothing 
like Vietnam."  The examiner noted that the Veteran tended to 
"alter his initial reactions and responses to minimize non-
military events and  military events in terms of the contribution 
to PTSD."  

With regard to work history, the Veteran stated that after 
release from prison in 2004, he worked in a Coca-Cola bottling 
plant.  He held the job for some 14 months, but could no longer 
do the job because he was having back problems.  Initially he 
said that the reason he could not work was his back, but then he 
changed his report and stated he was not mentally able to work 
either.  It was the examiner's impression that the main limiting 
factor in the occupational impairment was the Veteran's physical 
disability, particularly involving the back.  The examiner stated 
the psychiatric disability "likely represents a minor 
contributing factor."  With regard to the Veteran's daughter and 
grandson, the Veteran stated he limited his contact with them in 
part because "they tend to squabble and are rather 
dysfunctional."  He continued to live with a lady friend.  

The Veteran's current treatment regimen refers to ongoing 
treatment at the Fort Worth Outpatient Clinic.  Current 
medication regimen included Sertraline and Trazodone.  The 
Veteran described some benefit from the medication.  

On examination the Veteran exhibited good grooming and hygiene 
and no abnormalities in psychomotor activity.  Manner was "overly 
salutatious but generally courteous and pleasant."  Speech and 
communication were normal in rate, rhythm, tone, and volume.  
Thought processes were clear, logical, goal-directed and 
coherent.  Thought content was relevant and appropriate.  He gave 
no history of delusions and although a review of the record 
showed some history of psychosis, the examiner did not see any 
evidence of a psychosis on current examination.  Affect was 
generally euthymic.  The Veteran denied suicidal ideation, but 
indicated he had had some homicidal thoughts in the past, but 
felt he could control them and never acted upon them.  The 
Veteran was described as properly oriented.  He showed poor 
attention and concentration skills, fair abstract reasoning 
skills, fair short-term memory, somewhat impaired long-term 
memory, and a limited general fund of information.  Psychological 
insight also appeared to be somewhat limited.  With regard to 
PTSD symptoms, the Veteran mostly noted sleep disturbance and 
irritability with anger outbursts.  

Axis I diagnoses were:  PTSD, estimated as mild; depressive 
disorder, not otherwise specified; alcohol dependence, in partial 
remission; polysubstance abuse, in remission.  He was given an 
Axis II diagnosis of personality disorder, not otherwise 
specified, with antisocial features.  Factors contributing to the 
Veteran's current status were listed as health problems, 
unemployment, financial distress, limited social network, and a 
history of pre-military, military, and post military trauma.  He 
was given a current GAF score of 52.  

The examiner stated that he agreed with previous examiners who 
had described the Veteran's PTSD as mild in degree.  He believed 
that the Veteran tended "to exaggerate his symptoms and was 
overly solicitous.  Therefore, it is only possible to estimate 
the actual severity of the post-traumatic stress disorder 
symptoms.  I would make that estimate at mild to moderate."  He 
noted that the Veteran made a number of contradictory statements 
with regard to his descriptions of pre-military, military and 
post military trauma.  He also discussed the impact of the 
Veteran's PTSD alone on the Veteran's ability to work and 
essentially concluded that the Veteran's physical disabilities 
were the most significant factor in his occupational impairment.  
The examiner opined that the Veteran exhibited moderate social 
impairment which could be attributed to a mixture of his 
personality disorder, his PTSD, and his polysubstance dependence.  
The examiner noted that the Veteran's symptoms appeared to 
require continuous medication.  

The Board notes more recent medical evidence includes a report of 
a July 2010 VA mental health clinic outpatient visit.  The 
examiner noted the Veteran had been a patient of hers off and on 
since October 2004, although she had not seen him since March 
2009.  The Veteran complained primarily of back pain.  His 
current medications included 200 milligrams of Zoloft and 50 
milligrams of Trazodone.  He referred to nightmares about Vietnam 
about once a month and flashbacks about a couple times a month.  
Discussion was made about group therapy and he expressed 
interest.  He denied any suicidal thoughts or ideations at the 
present time.  

Based on a longitudinal review of the evidence of record, the 
Board finds, with resolution of all reasonable doubt in the 
Veteran's favor, that a 50 percent disability rating is warranted 
for his PTSD for the entire appeal period.  The Board notes that 
the 2009 VA examiner specifically stated that the evidence 
regarding impairment was essentially the same since previous 
examinations in 2006 and 2007.  There had been some discussion as 
to whether some of the Veteran's symptoms might be attributable 
to a personality disorder and to his substance abuse, but the 
Board finds it difficult to distinguish the symptoms and believes 
it is reasonably shown that the Veteran experiences significant 
enough functional and social impairment attributable to his PTSD 
so as to warrant the assignment of a 50 percent disability 
rating.  The Veteran has been in counseling and therapy for his 
PTSD and he has been taking psychotropic medications to help with 
control of his various symptoms.  He has referred to occasional 
lapses in concentration, nightmares and flashbacks of trauma from 
various times in his life, including Vietnam, and irritability 
and anger control.  

In sum, the Board finds the evidence establishes that the 
Veteran's PTSD symptoms have met the criteria for a 50 percent 
evaluation, but no higher, during the entire appeal period.  

Referral for extra-schedular consideration is not appropriate, 
because the schedular criteria are explicitly based on social and 
industrial impairment resulting from symptoms which, if not 
listed, are comparable in the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan, supra.  Therefore, the rating criteria are adequate, 
and extra-schedular consideration is not warranted.  See 
38 C.F.R. § 3.321(b)(1); Thun V. Peake, 22 Vet. App. 111 (2008). 

TDIU

A total rating based on unemployability due to service-connected 
disability may be granted if the service-connected disability 
precludes the Veteran from obtaining or maintaining some form of 
substantially gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
should be at least one disability rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
disability rating to 70 percent.  38 C.F.R. § 4.16(a).

The essential question is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to render 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran has one service-connected disability.  
As a result of this decision, the PTSD is rated at 50 percent 
disabling.  

In view of the foregoing, the Veteran does not meet the objective 
minimal percentage requirements set forth in 38 C.F.R. § 4.16(a), 
for consideration of TDIU.  Regardless, the Board must consider 
whether the service-connected disorder alone is of such 
sufficient severity to produce unemployability.  

As noted above, in reaching this determination, consideration may 
be given to his educational level, specialized training, and 
previous work experience, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain and keep employment.  The ultimate question, however, is 
whether a Veteran is capable of performing the physical and 
mental acts required by employment, not whether he could find 
employment.  Van Hoose v. Brown, 4 Vet. App. 363.

Considering the pertinent evidence noted above, the Board finds 
that the Veteran is not unemployable solely as a result of the 
severity of his PTSD.  

The Board does not question the fact that the Veteran is unable 
to work.  However, the preponderance of the evidence of record 
does not find him to be unemployable due to his service-connected 
PTSD alone.  The Veteran himself has been an inconsistent 
historian, but at times has referred more to problems with his 
back contributing to his occupational difficulties rather than 
any PTSD symptomatology.  For example, at the time of the March 
2009 examination, the examiner expressed the opinion that the 
Veteran's physical disabilities were the most significant factor 
in his occupational impairment.  The examiner stated that the 
Veteran appeared to be barely able to walk and reported that some 
days he could not get out of bed because of a spinal disorder.  
The examiner expressed the opinion that generally the Veteran's 
PTSD did not "seriously limit" his occupational functioning.  
Also, at the time of examination in 2007, it was stated that the 
Veteran reported stopping his job on an assembly line with Coca-
Cola because of back pain and arthritis in his hands that did not 
allow him to work quickly enough to meet the standard of the 
company. No mention was made of psychiatric reasons being 
responsible in any way for the Veteran not working.  Given the 
above, the Board concludes that the criteria for TDIU are not 
met.  


ORDER

A 50 percent disability rating for PTSD, but not more, is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.  

Entitlement to TDIU is denied.  This portion of the appeal is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


